UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 1-7939 11-2160665 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) (631) 952-2288 (Registrant's telephone number,including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS On May 18, 2011, the Company’s Board of Directors approved an increase in the number of directors from five to six members and appointed Mr. Julian A. Tiedemann to the Board for a term expiring in 2013.Mr. Tiedemann was recommended to the Board by Anita G. Zucker as Trustee of The Article 6 Marital Trust, which owned approximately 10.7% of the Company’s common stock at March 15, 2011.Mr. Tiedemann serves as the Executive Vice President and Chief Operating Officer of The InterTech Group, Inc., for which Ms. Zucker acts as its Chairperson and Chief Executive Officer.Mr. Tiedemann is expected to serve on the Company’s Audit and Compensation Committees of the Board. ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 18, 2011, Vicon Industries, Inc. (“the Company”) held its Annual Meeting of Shareholders.The matters voted upon and results of the vote were as follows: PROPOSAL 1.ELECTION OF TWO DIRECTORS The holders of common stock of the Company elected Kenneth M. Darby and Arthur D. Roche to serve for a three-year term expiring at the 2014 Annual Meeting of Shareholders.The voting results for nominees to the Board of Directors were as follows: NomineeFor WithheldBroker Non-Votes Kenneth M. Darby 2,831,10416,141827,897 Arthur D. Roche2,822,51824,727827,897 Brian Cassady 493,205-- PROPOSAL 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS The holders of common stock of the Company ratified the appointment of BDO Seidman, LLP as the Company’s independent registered public accountants for the fiscal year ending September 30, 2011 by the following count: ForAgainstAbstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 24, 2011 VICON INDUSTRIES, INC. By: /s/ John M. Badke John M. Badke Senior Vice President, Finance and Chief Financial Officer
